Held & Hines, L.L.P.

2004 Ralph Avenue

Brooklyn, New York 11234
Telephone: (718) 531-9700
E-mail: jackangelou@hotmail.com
Attomeys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

wane nnn nnn ee ne xX
PERNON DUNSTON,
Civil Action No.: 1:21-cv-02345-PKC-RML
ATTORNEY AFFIDAVIT IN SUPPORT OF
MOTION TO WITHDRAW
Plaintiff,
- against - Refer to Hon. Pamela K. Chen

PATRICIA DUNSTON, AS THE PROPOSED ESTATE
REPRESENTATIVE OF SAMUEL DUNSTON,
Deceased, PATRICIA DUNSTON, Individually, SONYA
DUNSTON, REGINA FELTON, ESQ., MARCOS
SMITH, DESMOND SCOTT, THE NUMBER ONE
STAR MANAGEMENT CORP., DEKALB FUNERAL
SERVICES, INC., NATIONAL ALLOTMENT
INSURANCE AGENCY, LTD. AND ITS SUCCESSORS
and FELTON & ASSOCIATES,

Defendants.
STATE OF NEW YORK)
COUNTY OF KINGS ,
JACK ANGELOU, an attorney duly admitted to practice law in the State of New
York, deposes and says:
1. I am associated with Held & Hines, L.L.P., attorneys of record for the Plaintiff
herein, and I am fully familiar with the facts set forth herein by virtue of the file maintained by my

office.

2. I make this affirmation in Support of the within Motion, seeking an Order:

 
a. Pursuant to Local Civil Rule 1.4 and the New York Rules of
Professional Conduct Rule 1.16, permitting counsel to
withdraw as attorney of record for the Plaintiff, and

b. For such other and further relief that may seem just and
proper to the Court.

3. Your affirmant’s firm was retained on or about January 28, 2021 to prosecute this
action for, inter alia, fraud and ownership of certain corporations and real property.

4, A complaint was filed on or about April 28, 2021.

5. On or about June 7, 2021, a letter was forwarded to this Court in response to what
this Court deemed to be a request for permission to file a motion to dismiss by Defendant pro se
Regina Felton, Esq.

6. On or about June 9, 2021, this Court denied permission to file a motion to dismiss
and allowed Plaintiffs until June 18, 2021 to file and serve an amended complaint.

7. During the evening of June 8, 2021, your affirmant received a telephone call from
Plaintiff Pernon Dunston, during which he directed your affirmant and his firm to cease all work
on his case. The client was advised by letter dated June 11, 2021 of the deadline to file and serve
an amended complaint and that, in light of his decision to discharge us, we would be asking the
Court for an extension of this time.

8. A letter dated June 14, 2021 was sent to the Court to advise it of this development
and to grant an extension of time to file and serve an amended complaint, which time was extended
by order of this Court on June 16, 2021 until July 14, 2021. The court also ordered that Plaintif?
be advised of the content of the June 16, 2021 Order, which was done via letter to the client dated
June 18, 2021. He was also advised that this Court had ordered us to file a motion to withdraw by

June 30, 2021.

 
9. The client did not respond to either of the above letters. Your affirmant reached out
to Roy Rebeyey, a financial adviser to the client who had acted as an intermediary between myself
and the client in the past, without success. A final letter advising the client that we would be
moving to withdraw was sent on June 28, 2021,

10. Pursuant to New York Rules of Professional Conduct Rule 1.16:

(b) Except as stated in paragraph (d), a lawyer shall withdraw from
the representation of a client when:
(3) the lawyer is discharged;

(d) If permission for withdrawal from employment is required by
the rules of a tribunal, a lawyer shall not withdraw from employment
in a matter before that tribunal without its permission, When ordered
to do so by a tribunal, a lawyer shall continue representation
notwithstanding good cause for terminating the representation.

11. Local Civil Rule 1.4 of this Court states:

Withdrawal or Displacement of Attorney of Record. An attorney

_ Who has appeared as attorney of record for a party may be relieved
or displaced only by order of the Court and may not withdraw from
a case without leave of the Court granted by order. Such an order
may be granted only upon a showing by affidavit or otherwise of
satisfactory reasons for withdrawal or displacement and the posture
of the case, including its position, if any, on the calendar, and
whether or not the attorney is asserting a retaining or charging lien.
All applications to withdraw must be served upon the client and
(unless excused by the Court) upon all other parties.

12. Since your affirmant’s firm is bound to withdraw by reason of discharge but since
permission to withdraw is required by this Court, and since this Court has ordered your affirmant
to do so, the within application is being made.

13. Discharge by the client is satisfactory reason for withdrawal.

14. This case is in the pre-discovery stage, the next step being amendment of the

complaint.

 
Case 1:21-cv-02345-PKC-RML Document 10-1 Filed 06/29/21 Page 4 of 4 PagelD #: 100

15. No retaining or charging lien will be asserted.
16. Service of this motion will be made upon the client, upon Regina Felton, Esq., a
Defendant pro se, and upon the non-appearing Defendants.

17. No request for this or similar relief has been made in this or any other court.

WHEREFORE, this Court is respectfully requested to grant the within application
in its entirety, and to grant such other and further relief as to it may seem just and proper under the

circumstances.

Dated: Brooklyn, New York
June 29, 2021

 
 
 
  

day of June LL =

AKL

7s o before me this

  

Edward S, Miller
Notary Public, State of New York
Q treo Nta787 199 nty
ualified in Nassau County ,
Commission Expires May at” (ou >

 
